Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Amendment filed on 06/29/2021. 
Claims 1-5, 7-13, 15-18, and 21 are currently pending and have been examined.

Response to Amendment
	Applicant’s amendment, filed on 06/29/2021, has been entered. Claims 1, 9, and 15 have been amended. Claims 6, 14, and 19 have been cancelled.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2021 has been entered.
	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejection – 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13, 15-18, and 21 are rejected under 35 U.S.C. 103) as being unpatentable over Zises (US 20160192149 A1), hereinafter Zises, in view of Chan et al (US 20190228463 A1), hereinafter Chan.

Regarding claim 1, Zises teaches a system comprising a server (Zises: [0019] “system 100 may comprise or implement a plurality of servers”) configured to: 
receive an arrival notification that indicates a user has arrived to a pre-defined location (Zises: [0038] “User 105 may carry a user device 110 including a Bluetooth device configured to communicate via low energy Bluetooth communication. When user 105 enters the line location, user device 110 may detect Bluetooth beacons 510 installed at the checkout counter 515. Thus, the user 105 may be detected when the user 105 is standing in line via Bluetooth communication.” – [0015] “the presence and the location of the newest arriving user may be detected via the grid of BLE beacons.”);
transmit a scan initiation request to a remote terminal that causes the remote terminal to scan at least one network (Zises: [0038] “User 105 may carry a user device 110 including a Bluetooth device configured to communicate via low energy Bluetooth communication. When user 105 enters the line location, user device 110 may detect Bluetooth beacons 510 installed at the checkout counter 515. Thus, the user 105 may be detected when the user 105 is standing in line via Bluetooth communication.” – [0038] “user device 110 …may receive Bluetooth beacon specifications of various BLE beacons installed at respective line locations. Each Bluetooth beacon at the It is understood that this signal, received at the user device, constitutes an initiation request.); 
receive first scan data for a first network of the at least one network from the remote terminal indicating a signal strength of the first network (Zises: [0043] “510B and beacon 510C, but not beacon 510A. In particular, user device 110 receives signals with about the same signal strength from both beacons 510B and 510C. Thus, user device 110 is located between an area between beacons 510B and 510C, but away from 510A. Further, based on the signal strengths of the signals, the distance between user device 110 and beacons 510B and 510C may be determined. User device 110 or payment provider server 170 may analyze the signals and their signal strengths received at user device 110 and reference the locations of the beacons that emit these signals to determine the location of user device 110 by triangulation techniques.”); 
determine a current day and a current time (Zises: [0058] “the system may retrieve historical data of the speed of line from the previous days or previous hours. Based on the historical data, a pattern of line speed at different hours, days, or months, may be determined. Thus, the speed of line may be estimated based on the current time, day, or month in view of the historical data.” – It is understood that a current day and time must be determined or known in order for line speed to be determined “based on the current time.”); 
determine a time interval based on the current time (Zises: [0058] “the system may retrieve historical data of the speed of line from the previous days or previous hours. Based on the historical data, a pattern of line speed at different hours, days, or months, may be determined. Thus, the speed of line may be estimated based on the current time, day, or month in view of the historical data.” – It is understood that a time interval may be “different hours” of the day, or any time period representative of the current time, whether a whole day or a particular minute.); 
obtain historical wait time data for the first network of the at least one network based on the current day and the time interval (Zises: [0058] “the system may retrieve historical data of the speed of line from the previous days or previous hours. Based on the historical data, a pattern of line speed at different hours, days, or months, may be determined. Thus, the speed of line may be estimated based on the current time, day, or month in view of the historical data.” – [0034] “payment provider server 170 may maintain a database including information regarding the line locations at respective merchant stores or public venues. The information regarding the line locations may be include … location of the line, shape, size, and/or orientation of the line, …, BLE beacons associated with the line, historical wait times of different lines in different venues at different times of the day or year”); 

transmit the current wait time to the remote terminal (Zises: [0057] “the system may determine a wait time for the user 105 based on the user 105’s current location in line and may send the wait time to the user device 110. Thus, the user 105 may be standing in line and may receive continuous updates of the wait time as the user 105 is moving through the line.”); and
update the historical wait time data for the first network of the at least one network based on the current wait time and a time associated with the order delivered message being received, the historical wait time data corresponding to the current day and the time interval (Zises: [0034] “Payment provider server 170 may periodically update the information regarding the line location. … detect and analyze the location and movement of users waiting in a line to estimate the wait time of the line.” – [0058] “the system may retrieve historical data of the speed of line from the previous days or previous hours. Based on the historical data, a pattern of line speed at different hours, days, or months, may be determined.”).
While Zises teaches determining an estimated wait time and transmitting the estimated wait time to the remote terminal (Zises: [0020] “User 105 may utilize user device 110 to initiate a … display of information, …user 105 may utilize user device 110 to receive real-time estimated wait times in a line.”), it does not specifically teach the steps of: receiving an order check-in message notification indicating an initiation of a pickup of purchased goods from a remote terminal; determining an estimated wait time for the pickup of the purchased goods based on the received order check-in message notification; transmit the estimated wait time to the remote terminal; or transmitting a delivered message to the remote terminal in response to receiving an order delivered message.

However, Chan teaches an online ordering system for in-store pickup (Chan: Abstract), configured to:
receive an order check-in message notification indicating an initiation of a pickup of purchased goods from a remote terminal (Chan: [0192] “the user can have an option to check - in the order after the submission , and the 
determine an estimated wait time for the pickup of the purchased goods based on the received order check-in message notification; transmit the estimated wait time to the remote terminal (Chan: [0201] “The user can actuate the user interface element 812 to trigger the check - in option. Upon detecting that the user interface element 812 is actuated, the ordering application can present the user interface 820 in FIG. 8B. The user interface 820 shows a prompt 822. The prompt 822 can include an estimate wait time before the order is ready” – It is understood that the estimate wait time must be determined in order to be displayed.); and
transmitting a delivered message to the remote terminal in response to receiving an order delivered message (Chan: [0090] “The order status (e.g., received, checked-in, complete, etc.) obtained from the restaurant system 136 can also be communicated from the backend processing system 134 to the online ordering platform 132 in real - time or near real time.” – [0134] “communicate an update to the order status such as a change from pending to completed” – [0200] “the order states can include: received, check in at register which indicates that the user needs to check in their order at the store register before it can be made, pickup at counter, and order complete. Lastly, if the pickup option is drive through, the order states can include: received, check in at drive through which indicates that the user needs to check in the order at the drive thru before it can be made, pickup at window, and order complete.” – With further reference to [0200], it is noted that the, as seen in Figures 8A-B, the state/status of the order is displayed to the user.).
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Zises, the ability for receiving an order check-in message notification indicating an initiation of a pickup of purchased goods from a remote terminal; determining an estimated wait time for the pickup of the purchased goods based on the received order check-in message notification; transmit the estimated wait time to the remote terminal; and transmitting a delivered message to the remote terminal in response to receiving an order delivered message, as taught by Chan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to 
  
Regarding Claim 2, Zises/Chan teach the system comprising a server of claim 1 wherein, to determine the current wait time, the server is configured to: 
determine a first distance of the remote terminal to the pre-defined location based on the received first scan data (Zises: [0013] “a distance between the user and the BLE beacon may be estimated based on a strength of the BLE signal received at the user's device … The system may use the estimated distance to determine a length of the line or a wait time for the user.”); and 
determine the current wait time based on a first estimated wait time associated with the determined first distance of the remote terminal (Zises: [0013] “system may use the estimated distance to determine a length of the line or a wait time for the user.”).  

Regarding Claim 3, Zises/Chan teach the system comprising a server of claim 2 wherein the server is further configured to:
receive second scan data for the first network of the at least one network from the remote terminal indicating a second signal strength of the first network; determine a second distance of the remote terminal to the pre-defined location based on the received second scan data; determine an updated current wait time based on a second estimated wait time associated with the determined second distance of the remote terminal; and transmit the updated current wait time to the remote terminal (Zises: [0057] “the system may determine the wait time for a user who is standing in line based on the user's location in line. For example, the user device 110 may send the location of the user 105 in the line to the system. In response, the system may determine a wait time for the user 105 based on the user 105’s current location in line and may send the wait time to the user device 110. Thus, the user 105 may be standing in line and may receive continuous updates of the wait time as the user 105 is moving through the line.” – It is understood that the second scan data is the determined signal strength after the user has moved, such that “continuous updates” as the user moves through the line each correspond to subsequent locations/signal strengths.).  

Regarding Claim 4, Zises/Chan teach the system comprising a server of claim 3, wherein the server is further configured to: determine a calculated wait time based on the determined first distance and the determined second distance; and update at least one of the first estimated wait time and the second estimated wait time based on the determined calculated wait time (Zises: [0052] “At step 306, the system may analyze the user's presence, location, and/or movement detected at the line location.” – [0053] “At step 308, the system may determine the wait time at the line based on the collected location” - [0057] “the system may determine the wait time for a user who is standing in line based on the user's location in line. For example, the user device 110 may send the location of the user 105 in the line to the system. In response, the system may determine a wait time for the user 105 based on the user 105’s current location in line and may send the wait time to the user device 110. Thus, the user 105 may be standing in line and may receive continuous updates of the wait time as the user 105 is moving through the line.”).  

Regarding Claim 5, Zises/Chan teach the system comprising a server of claim 2 wherein the server is further configured to:
receive scan data for a second network of the at least one network from the remote terminal indicating a signal strength of the second network (Zises: [0043] “user device 110 receives signals with about the same signal strength from both beacons 510B and 510C.”); 
determine a second distance of the remote terminal to the pre-defined location based on the received scan data for the second network (Zises: [0043] “, based on the signal strengths of the signals, the distance between user device 110 and beacons 510B and 510C may be determined.”); 
determine an updated current wait time based on a second estimated wait time associated with the determined second distance of the remote terminal (Zises: [0034] “server 170 may detect and analyze the location and movement of users waiting in a line to estimate the wait time of the line.” – [0027] “user device 110 may detect various low energy Bluetooth signals from Bluetooth beacons installed in a merchant's store or at various public venues. Thus, locations and movements of user device 110 may be determined by positioning techniques, such as triangulation or location fingerprinting.”); and 
transmit the updated current wait time to the remote terminal (Zises: [0057] “the user 105 may be standing in line and may receive continuous updates of the wait time as the user 105 is moving through the line.”).  

Regarding Claim 7, Zises/Chan teach the system comprising a server of claim 1, wherein the server is further configured to: 
determine a user queue position based on the current wait time (Zises: [0017] “the system may detect a position of the user in line via Bluetooth beacons. The system may estimate the wait time for the user's position. … the system may estimate the wait time for the user's current position in line.”); and 
transmit the user queue position to an associate computing device (Zises: [0046] “determine the location of user device 110 based on which Bluetooth beacons 510 detect user device 110 and the strength of the signal detected at the Bluetooth beacons 510.” – [0048] “At step 302, merchant device 140 or payment provider server 170 may receive user 105’s location.”).  

Regarding Claim 8, Zises/Chan teach the system comprising a server of claim 1, wherein the server is further configured to receive a purchase order delivery notification from an associate computing device indicating that purchased goods have been delivered to the user; and based on the received purchase order delivery notification, transmit a purchase order complete notification to the remote terminal indicating that the purchase order is complete (Chan: [0090] “The order status (e.g., received, checked-in, complete, etc.) obtained from the restaurant system 136 can also be communicated from the backend processing system 134 to the online ordering platform 132 in real - time or near real time.” – [0134] “communicate an update to the order status such as a change from pending to completed” – [0200] “the order states can include: received, check in at register which indicates that the user needs to check in their order at the store register before it can be made, pickup at counter, and order complete. Lastly, if the pickup option is drive through, the order states can include: received, check in at drive through which indicates that the user needs to check in the order at the drive thru before it can be made, pickup at window, and order complete.” – With further reference to [0200], it is noted that the, as seen in Figures 8A-B, the state/status of the order is displayed to the user.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zises with Chan for the reasons identified above with respect to claim 1. 

Regarding Claims 9-13, the limitations of method claims 9-13 are closely parallel to the limitations of system claims 1-5, and are rejected on the same basis.

Regarding Claims 15-18, the limitations of article-of-manufacture claims 15-18 are closely parallel to the limitations of claims 1-3 and 5, with the additional limitations of a non-transitory, computer-readable storage medium comprising executable instructions that, when executed by one or more processors (Zises: Claim 19 “A non-transitory machine-readable medium comprising a plurality of machine-readable instructions which when executed by one or more processors are adapted to cause the one or more processors to perform a method”), and are rejected on the same basis.
2 DM2\14338733.1AmendmentAttorney Docket No.: 4784US01 (R3014-01500) 
update the historical wait time data for the first network of the at least one network based on the current wait time and a time associated with the order delivered message being received, the historical wait time data corresponding to the current day and the time interval.  
Regarding Claim 21, Zises/Chan teach the system comprising a server of claim 1, wherein the scan initiation request comprises a frequency of how often the first scan data is to be received (Zises: [0057] “the system may determine a wait time for the user 105 based on the user 105’s current location in line and may send the wait time to the user device 110. Thus, the user 105 may be standing in line and may receive continuous updates of the wait time as the user 105 is moving through the line.” – [0034] “periodically update the information regarding the line location. … the payment provider server 170 may detect and analyze the location and movement of users waiting in a line to estimate the wait time of the line.” – [0031] “Each Bluetooth beacon may emit a low energy Bluetooth signal in a specific frequency spectrum periodically. Thus, the network of Bluetooth may allow detection of locations and movements of the consumer at different line locations.” – It is understood that the periodic signaling of the Bluetooth beacons, and the continuous or periodic updating on the part of the server/system, constitutes a frequency with which scan/signal strength data is received.). 

Response to Arguments
	Applicant’s arguments filed 06/29/2021 have been fully considered.  

Prior Art Rejections 
Applicant argues that the newly amended limitations of the independent claims recite subject matter allowable over prior art. Examiner partially disagrees. While Examiner notes that the steps to: "receive an order check-in message notification indicating an initiation of a pickup of purchased goods from a remote terminal," "determine an estimated wait time for the pickup of the purchased goods based on the received order check-in 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pugh et al (US 20190172123 A1) teaches a system and method for processing items ordered for customer pick-up from a physical store. It utilizes signal strength of wireless signal broadcast devices to determine a user location, and estimates wait time for a customer looking to pick-up an order using past time values/measurements.
Hapgood et al (US 10762462 B1) teaches sensor-based customer arrival detection for a merchant location, which includes estimating a wait time for a customer based on historical data. It further includes a determination of customer arrival, and an initiation of customer tracking which may be understood to be a check-in.
 Edgell et al (WO 2019183732 A1) teaches a system and method for sensing and tracking users at a geographic location, including the use of determined signal strength from devices to determine user location, and the use of current data and historical data corresponding to a similar or same time or day to estimate user wait time.
Chen et al (US 20190130322 A1) teaches wait time prediction technology that determines expected wait times for businesses based on historical wait times. The reference uses a particular time period in a particular day of the week to determine which historical data to use in its estimation, and updates its model as new wait times and other data are gathered.
McCune et al (WO 2012170958 A1) teaches systems and methods for virtual queueing that corresponds to actual queues. The system sends messages and notifications of updated status to the user, including notification of when the user will be able to complete a pick-up.
Avera et al (US 20150081348 A1) teaches systems and methods of providing crowdsourced wait time information for a venue. This includes using historical wait time data and the determination of other factors that impact wait time to estimate a wait time for a corresponding time and day.
Priebatsch et al (US 20170098264 A1) teaches an ordering system that provides wait time or line time information to users. It includes an ability to estimate a user’s travel time to a merchant for a purchase pick-up after a user indicates an en-route status, 
Bulut et al (NPL –see attached) teaches wait time monitoring for order pickups, using user location in line as detected by Bluetooth or WiFi, and further using historical data corresponding to time intervals of a particular day of the week. Examiner note – 2 Bulut NPL’s covering similar subject matter are attached.
Zhang et al (NPL –see attached) teaches wait time prediction at a service location, using historical wait data corresponding to each hour of a day for each day of the week.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOSEPH SULLIVAN whose telephone number is (571)272-9736.  The examiner can normally be reached on Mon - Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.J.S./Examiner, Art Unit 3684      

/BRITTNEY N MILLER/Primary Examiner, Art Unit 3684